          Case 2:19-cv-05030-JDW Document 10 Filed 12/02/19 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


 LISA BARBOUNIS,                                 Case No. 2:19-cv-05030-JDW

                Plaintiff,

        v.

 THE MIDDLE EAST FORUM, et al.,

                Defendants.


                                           ORDER

       AND NOW, this 2nd day of December, 2019, it is ORDERED that Defendant’s Motion

to Dismiss (ECF No. 9) is STRICKEN for failure to include the attorney certification as required

in Section II.B.4 of Judge Wolson’s Policies and Procedures. Defendant is granted leave to comply

with this requirement and re-file a Motion to Dismiss, if necessary, within fourteen (14) days of

the date of this Order.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
